Citation Nr: 0018008	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for obstructive lung 
disease. 

2.  Entitlement to a compensable rating for residuals of a 
superficial sensory nerve injury, right calf.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, service 
connection was granted for multiple disabilities, including 
obstructive lung disease and a superficial sensory nerve 
injury each rated as zero percent disabling.

The issue of entitlement to a compensable rating for 
obstructive lung disease will be addressed in remand below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Since September 15, 1996, the residuals of a superficial 
sensory nerve injury, right calf, has been manifested by no 
more than mild incomplete paralysis of the musculocutaneous 
(superficial peroneal) nerve.


CONCLUSION OF LAW

A compensable rating for residuals of a superficial sensory 
nerve injury, right calf, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8599-8522 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

Service medical records reveal that in February 1990 the 
veteran reported that he had had right leg pain for a week.  
He said that his leg started hurting after he fell through a 
deck plate on board a ship.  He indicated that his leg hurt 
when he stood on it for a long time and that his ankle was 
swollen.  Physical examination revealed that there was a full 
active range of motion in the right leg without pain.  There 
was moderate edema in the right ankle and distal aspect of 
the right leg.  There was moderate ecchymosis in the area.  
There was also point tenderness to the inferior-medial aspect 
of the right tibia.  He was neurologically intact.  The deep 
tendon reflexes were +1 and +1.  The assessment was 
contusions of the right leg.  On a July 1995 physical 
examination report, the veteran denied that he had had 
neuritis or paralysis.  It was noted that the lower 
extremities and neurologic evaluation were normal.  The July 
1996 separation examination revealed a small area of numbness 
on the right anterior lower leg, ten centimeters (cm) 
proximate to the ankle.  It was indicated that the numbness 
was status post trauma to the area three to four years ago in 
a fall.  A summary of defects and diagnoses notes that the 
right leg had old nerve change at the site of trauma, 
secondary to cutaneous nerve damage.  In a report of medical 
history the veteran denied a history of neuritis and 
paralysis.

The veteran was afforded a VA muscles examination in November 
1996.  He reported that in service he fell through a deck 
plate and struck the lateral aspect of his right calf.  He 
said that since that time he had had a patch of tingling 
sensation in the mid lower extremity below the knee 
laterally, which was chronic and always present.  He had not 
had any right leg weakness, and indicated that the tingling 
sensation became worse when rubbing or touching the area.  
The veteran denied any radicular pain proximally but 
indicated that he had nocturnal cramps in both calves.  

Physical examination of the right lower extremity revealed 
normal circulation and hair distribution, and no calf 
tenderness.  There was some diminished sensation in the area 
of the right lateral calf measuring five by nine centimeters.  
The diagnosis was loss of sensation in the right lateral calf 
that was as likely as not due to a superficial sensory nerve 
injury secondary to blunt trauma.  With regard to that 
disability, it was noted that no functional impairment was 
identified.  Varicose veins of the left lower extremity was 
also diagnosed and the veteran was noted to have benign 
muscular nocturnal leg cramps that were as likely as not 
related to his venous insufficiency.

On a November 1996 VA rectum and anus examination, which 
appears to have included a general medical examination, it 
was noted that there were no areas of sensory loss in the 
extremities and no paresthesias.  Deep tendon reflexes were 
2+ and symmetric bilaterally.  There was full range of motion 
and equal full strength in the extremities.  There were no 
relevant diagnoses.   

In December 1996, the veteran was afforded a VA Persian Gulf 
registry examination, at which time deep tendon reflexes were 
symmetric bilaterally.  His gait was normal, and he was able 
to hop on either foot.  The impressions were folliculitis and 
adjustment reaction.

In a July 1997 rating decision, service connection was 
granted for residuals of a superficial sensory nerve injury, 
and a zero percent rating was assigned under Diagnostic Codes 
8599-8522 (paralysis of the musculocutaneous (superficial 
peroneal) nerve), effective September 15, 1996.

On an October 1997 VA diseases of the arteries/veins 
examination, the veteran complained of bilateral leg cramps 
that occurred at night and during the day.  The diagnoses 
were (1) varicose veins on the right ankle, right anterior 
shin, and the left shin; and (2) leg cramps of an unclear 
etiology.  The examiner noted that he did not know of any 
established etiological link between superficial varicose 
veins and leg cramps, and that for the great majority of leg 
cramps the cause was idiopathic.  The examiner also noted 
that, considering the limitation of medical knowledge, there 
could be a possibility that the leg cramps were in some way 
related to the superficial varicosities.

In a March 1998 rating decision, service connection for 
bilateral leg cramps, claimed as an undiagnosed illness, was 
denied.  In a June 1998 rating decision, service connection 
for varicose veins of the right leg was denied.

On a July 1998 VA Form 9, the veteran argued that the 
November 1996 VA muscles examination was inadequate because 
it was done by a physician assistant and only lasted ten 
minutes.  He asserted that the examination was incomplete 
because a neurologist should have performed a nerve 
conduction study to determine the full degree of nerve 
damage.  He also opined that the deep aching nocturnal pains 
were related to the right lower leg neuropathy.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability.  Where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, the rule of Francisco is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  The functional loss may be due to 
defective innervation.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
In addition, weakened movement due to a disease or injury of 
the peripheral nerves is also a related consideration.  
38 C.F.R. § 4.45.  The Court has held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  

For diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a.

38 C.F.R. § 4.124a, Diagnostic Code 8522 (1999) pertains to 
paralysis of the musculocutaneous (superficial peroneal) 
nerve.  Noncompensable, ten and twenty percent disability 
ratings are warranted for mild, moderate and severe 
incomplete paralysis of the musculocutaneous (superficial 
peroneal) nerve, respectively.  A 30 percent evaluation 
requires complete paralysis of the musculocutaneous 
(superficial peroneal) nerve, which is manifested by weakened 
eversion of the foot.  38 C.F.R. § 4.124a, Diagnostic Code 
8522.

Analysis

At the time of the service separation examination a small 
area of numbness on the veteran's right anterior lower leg 
was noted and an area of diminished sensation in the right 
lateral calf was noted on the November 1996 VA muscles 
examination.  At that time there was no calf tenderness and 
no limitation of motion noted.  Additionally the examiner 
specifically noted that there was no functional impairment 
from the disability.  On the November 1996 VA rectum and anus 
examination, which apparently included a general medical 
examination, there were no areas of sensory loss or 
paresthesias noted.  Deep tendon reflexes were 2+ and 
symmetric bilaterally, and the extremities had full range of 
motion and equal full strength.  Additionally, at the 
December 1996 VA Persian Gulf registry examination, the 
veteran's gait was normal and he could hop on either foot.  
No limitation of motion was noted.  In addition, none of the 
VA examinations revealed evidence of weakened eversion of the 
foot.  See 38 C.F.R. § 4.124a, Diagnostic Code 8522.  Thus, 
only an area of decreased sensation on the right calf has 
been demonstrated as a manifestation of the nerve injury. 

Although the veteran alleged in his July 1998 VA Form 9 that 
he has deep aching nocturnal pains related to the right lower 
leg disability, such pains have not been reported on the 
various VA examinations and the leg cramps of which he did 
complain were not opined by any medical professional as being 
related to the superficial sensory nerve injury.  In fact, 
the only possible etiology of the cramps mentioned was 
vascular.  Also, it should be noted that the veteran has 
reported cramps in both legs, whereas only the right leg has 
a nerve injury.  The veteran, as a lay person, is not 
competent to establish the etiology of any leg cramps or 
pains and there is no medical evidence relating such to the 
service connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As to the adequacy of the 
November 1996 VA muscles examination, the report reflects the 
veteran's history, complaints and findings.  Moreover, there 
is other medical evidence to consider in deciding the claim.  
In any event, the veteran is not competent to determine that 
his superficial nerve injury requires special diagnostic 
studies or that the examination was not adequate.  As 
previously noted, the November 1996 VA muscles examiner 
specifically found that there was no functional impairment 
from the superficial sensory nerve injury, and the other VA 
examinations did not reveal any functional impairment.  
Additionally, the veteran has not submitted any medical 
evidence of any functional impairment or other residuals from 
the superficial sensory nerve injury.  Accordingly, there is 
no evidence that an evaluation by a neurologist or additional 
testing such as a nerve conduction study is warranted.  

Even with consideration of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
(1999), there is no competent and probative medical evidence 
that the residuals of the superficial sensory nerve injury of 
the right calf are manifested by more than an area of 
decreased sensation, consistent with no more than mild 
incomplete paralysis of the musculocutaneous (superficial 
peroneal) nerve.  Accordingly, a compensable rating for 
residuals of a superficial sensory nerve injury, right calf, 
is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8522.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the residuals of a 
superficial sensory nerve injury, rigth calf.  In particular, 
there was no evidence of a separate orthopedic disability for 
which a separate rating or rating under a differecnt code 
would be warranted. 




ORDER

A compensable rating for residuals of a superficial sensory 
nerve injury, right calf, is denied.


REMAND

The veteran filed his claim for a lung disorder on October 4, 
1996.  It is currently rated under Diagnostic Code 6604 
(chronic obstructive pulmonary disease).  Effective October 
7, 1996, the VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating disorders of the respiratory system.  61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. § 4.97).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991). The veteran's obstructive lung disease was not rated 
under the old criteria.  Additionally, it cannot be evaluated 
under Diagnostic Code 6604 without testing for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  Although "DLCO corr." and "DLCOVA 
corr." were conducted during a June 1997 pulmonary function 
test, it is unclear whether either of those tests was a DLCO 
(SB) test.  Accordingly, the June 1997 pulmonary function 
test is inadequate for rating purposes.  Also, in his March 
1998 notice of disagreement, the veteran asserted that a 
private doctor, a J. McDonald, M.D., stated that his 
obstructive lung disease had become chronic bronchitis.  The 
veteran submitted a treatment record from the Kaiser 
Foundation showing a diagnosis of bronchitis.  Therefore, the 
issue of entitlement to service connection for chronic 
bronchitis has been raised and is inextricably intertwined 
with the issue of an increased evaluation for the service-
connected obstructive lung disease.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his lung disorder since September 1996.  
The RO should also advise the veteran 
that he should submit in writing any 
opinion of a doctor or other medical 
professional that he has chronic 
bronchitis and that it is a manifestation 
of his service-connected obstructive lung 
disease.  After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file, to include any records from Kaiser 
Foundation.

3.  The veteran should be afforded a 
comprehensive VA examination, by a 
specialist in pulmonary disorders if 
available, to determine the current 
manifestations and severity of his 
service-connected obstructive lung 
disease.  The veteran's claims folder and 
a separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests or studies should be performed, 
including forced expiratory volume in one 
second (FEV-1), forced vital capacity 
(FVC), Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), and maximum oxygen 
consumption (measured in ml/kg/min) 
testing.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and the FEV-1, FEV-
1/FVC ratio, DLCO (SB), and maximum 
oxygen consumption testing results.  

The examiner must specifically determine 
and state whether the veteran does or 
does not have each of the following: Cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension, episode or episodes of 
acute respiratory failure, or requires 
outpatient oxygen therapy.  

The examiner should render an opinion on 
whether the veteran has chronic 
bronchitis and whether it is related to 
the service-connected obstructive lung 
disease. 

A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  The 
results of the pulmonary function tests 
should also be associated with the claims 
folder.

4.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, such should be 
amended by the examiner so that the case 
will not have to be remanded again.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim, to 
include consideration of the respiratory 
disorders rating criteria in effect prior 
to and as of October 7, 1996.  The RO 
also must adjudicate service connection 
for chronic bronchitis.  For any new 
issue that is adjudicated, the veteran 
must be notified of the need to file a 
notice of disagreement if he disagrees.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



